Citation Nr: 1219068	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for a bilateral hearing loss disability, rated at 10 percent disabling prior to March 10, 2006 and 20 percent disabling from March 10, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Procedural history

In the above-referenced June 2005 rating decision, the RO granted the Veteran's service-connection claim for a bilateral hearing loss disability; a noncompensable (zero percent) disability rating was assigned, effective January 10, 2005.  The Veteran disagreed with this initial rating and perfected an appeal as to this issue.  During the course of the appeal, the RO increased the Veteran's rating to 10 percent disabling, effective the date of service-connection, January 10, 2005, and to 20 percent effective March 10, 2006.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2011 the Board remanded the Veteran's claim for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the claim in a March 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level IV and Level V hearing impairment of the right and left ear respectively at any time prior to March 10, 2006.  

2.  The evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level VI and Level V hearing impairment of the right and left ear respectively at any time since March 10, 2006.  

3.  The evidence of record does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating greater than 10 percent for a bilateral hearing loss disability prior to March 10, 2006 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  The criteria for the assignment of a disability rating greater than 20 percent for a bilateral hearing loss disability for all times from March 10, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction above, the Board remanded the Veteran's claim in January 2011 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability.  The AOJ was also to attempt to contact two private hearing specialists, one who conducted a July 29, 2005 private audiometric evaluation, and one who conducted a March 10, 2006 private audiometric evaluation, and ask each to clarify whether he or she obtained the Veteran's speech discrimination percentages through Maryland CNC testing.  Each audiologist was also asked to interpret respective graphical audiometric readings into numeric results.  The AOJ was then to readjudicate the Veteran's claim.

The AOJ sent the Veteran letters dated February 3, 2011 and July 6, 2011 specifically requesting that he submit any additional evidence to substantiate his appeal.  The Veteran did in fact submit additional private treatment records, and VA obtained the Veteran's updated VA treatment records.  The Veteran has not identified any other outstanding treatment records pertaining to his service-connected bilateral hearing loss disability.

In addition, the AOJ obtained the required clarification from both the July 29, 2005 and March 10, 2006 private hearing specialists in letters dated January 25, 2012 and February 24, 2012 respectively.  These responses have been associated with the record.  

Finally, the AOJ readjudicated the Veteran's initial rating claim in the above-referenced March 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral hearing loss disability has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's bilateral hearing loss claim.  The Veteran was afforded VA audiological evaluations in April 2005, February 2009 and February 2012.  The examination reports reflect that each VA examiner or physician was made aware of the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages through Maryland CNC testing were recorded.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran testified before the undersigned at an October 2010 personal hearing.

Accordingly, the Board will address the issue on appeal.

Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular Rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, the AOJ has already staged the Veteran's hearing loss disability rating by assigning an initial 10 percent rating, effective January 10, 2005, and a 20 percent rating effective March 10, 2006.  Applying the findings of the Veteran's audiological examinations of record to the rating criteria for hearing impairment, the Board concludes that there is no basis for the assignment of a higher disability rating at any stage during the period under review.  

On the authorized VA audiological evaluation in April 2005, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
65
55
LEFT
20
20
55
65
60

The right ear manifested an average puretone threshold of 50 decibels, and the left ear manifested an average puretone threshold of 50 decibels.  Speech recognition scores by Maryland CNC testing were 100 and 98 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I hearing loss, a noncompensable (zero percent ) disability rating is assigned.  

Significantly, these April 2005 test results do not demonstrate an exceptional pattern of impairment.  Indeed, only three of the four specified frequencies in the right and left ears were 55 dB or more, and the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear.  Therefore, 38 C.F.R. § 4.86(a) and (b) are not applicable, and utilization of Table VIA is not permitted.

On July 29, 2005, the Veteran underwent a private audiological examination that was administered by audiologist M.M.B.  In a letter dated January 25, 2012, M.M.B. specified that speech discrimination scores obtained on July 29, 2005 were in fact obtained through Maryland CNC testing.  He included the following numerical representation of the graphed audiogram performed on July 29, 2005:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
65
55
60
LEFT
10
15
50
70
65

The right ear manifested an average puretone threshold of 46.25 decibels, and the left ear manifested an average puretone threshold of 50 decibels.  Speech recognition scores by Maryland CNC testing were 70 and 72 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level IV hearing impairment of the right ear and Level V hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level IV and Level V hearing loss, a 10 percent disability rating is assigned.  

As above, the July 2005 test results also do not demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a) or (b).  
The Board notes at this time that the RO based its award of an initial 10 percent rating for the Veteran's bilateral hearing loss disability on these July 2005 private test results.  The RO made this 10 percent rating effective the original date of service connection, January 10, 2005, despite the fact that the Veteran's April 2005 VA hearing test results [charted above] warranted the assignment of a noncompensable disability rating.  To the extent that the RO has awarded a more favorable initial rating than what may have been be demonstrated by the evidence of record at the time, the Board will leave such an award undisturbed.

The Board also notes that there are two other private audiological examination reports of record administered by M.A., a hearing aid specialist, dated on March 10, 2006 and November 25, 2009.  In correspondence dated February 24, 2012, M.A. specified that he obtained the Veteran's speech discrimination scores not by using the required Maryland CNC testing, but by using live voice NU #6 word lists.  As such, both of M.A.'s examination reports are inadequate for rating purposes.         See 38 C.F.R. § 4.85(a) [an examination for hearing impairment or VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test].  

The Board observes that Table VIa provides method for determining a numeric designation of hearing impairment based only upon puretone threshold average.  However, use of this table is limited by 38 C.F.R. §§ 4.85 and 4.86.  Under 38 C.F.R. § 4.85(c), this table is to be used when the examiner certifies that use of the speech discrimination tests is not appropriate because of language difficulties,  inconsistent speech discrimination scores, etc.  In the present case, the record does not reflect that M.A. used the alternative NU#6 word lists due to factors such as a language difficulties or inconsistent speech discrimination scores.  On the contrary, the private audiologist M.M.B. as well as several different VA audiologists were able to obtain relevant results using the Maryland CNC test.  Accordingly, application of Table VIa under 38 C.F.R. § 4.85 is not warranted.  Likewise, as the results obtained by M.A. in 2006 and 2009 do not show that the thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4,000 Hertz) was 55 dBs or more or that the puretone thresholds were 30 dBs or less at 1000 and 70 dBs or more at 2000 Hertz, application of Table VIa under 38 C.F.R. § 4.86 is not warranted.  Based on the foregoing, the Board concludes that neither examination provided by M.A. is adequate for VA rating purposes, and it would be improper for the Board to consider the audiometric testing contained therein.    

It appears that the RO erroneously relied on audiometric test scores from M.A.'s inadequate March 10, 2006 audiological test when it awarded the Veteran an increased disability rating from 10 to 20 percent for his service-connected hearing loss disability, effective March 10, 2006.  See the RO's April 2008 rating decision, page 2.  As above, insofar as this action resulted in a more favorable outcome for the Veteran than may have otherwise been warranted, the Board will again leave such action undisturbed.  

The evidence of record fails to demonstrate that the Veteran's service-connected hearing loss disability increased in severity beyond that which is contemplated by a 20 percent disability rating in the ratings schedule at any time subsequent to March 10, 2006.  Indeed, audiometric test results taken at the VA in February 2009 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
70
70
65
LEFT
20
15
65
70
70

The right ear manifested an average puretone threshold of 53.75 decibels, and the left ear manifested an average puretone threshold of 55 decibels.  Speech recognition scores by Maryland CNC testing were 82 and 88 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level IV hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level IV and Level II hearing loss, a noncompensable disability rating is assigned.  

Notably, the Veteran's right ear hearing loss thresholds on this VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(b), as the puretone threshold at the 1000 Hz level is 30 dB or less and the puretone threshold at the 2000 Hz level is 70 dB.  Accordingly, 38 C.F.R. § 4.86(b) is applicable, and the Veteran's Roman numeral designations for hearing impairment for the right ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  [The Board notes in passing that the Veteran's February 2009 hearing thresholds do not constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(a) for the right or left ear, as the puretone thresholds at the 1000Hz levels are less than 55 dB.  Additionally, with respect to the Veteran's left ear alone, an exceptional pattern of hearing under 38 C.F.R. § 4.86(b) is not shown, as the puretone threshold at the 2000 Hz level is not 70 dB or more.]

As noted above, Table VI reveals Level IV right ear hearing impairment without consideration of the provisions of 38 C.F.R. § 4.86(b).  Significantly, Table VIA reveals a less favorable Level III hearing impairment.  As such, the Veteran's more favorable Level IV hearing impairment is elevated to the next higher Roman numeral, Level V, per the provisions of 38 C.F.R. § 4.86(b).  Table VII indicates that, for a right and left ear with respective Level V and II hearing loss, a 10 percent disability rating is assigned.  

The Veteran's hearing loss was most recently evaluated at a February 2012 VA examination.  The following results were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
75
75
LEFT
25
25
70
75
70

The right ear manifested an average puretone threshold of 62.5 decibels, and the left ear manifested an average puretone threshold of 60 decibels.  Speech recognition scores by Maryland CNC testing were 92 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II hearing loss, a noncompensable disability rating is assigned.  

However, exceptional patterns of hearing as defined by 38 C.F.R. § 4.86(b) are demonstrated for both ears.  Significantly, Table VIA reveals a more favorable Level V hearing impairment for the Veteran's right ear [when 62.5 dB is averaged up to 63 dB], and a more favorable level IV hearing impairment for the Veteran's left ear.  As noted above, 38 C.F.R. § 4.86(b) directs that the more favorable numeral will be elevated to the next higher level before applying Table VII.  As such, the Veteran's more favorable Level V hearing impairment for the right ear is elevated to Level VI, and his more favorable Level IV hearing impairment for the left ear is elevated to Level V.  Table VII indicates that, for a right and left ear with respective Level VI and V hearing loss, a 20 percent disability rating is assigned.  
Based on the results of all audiological evaluations of record, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a disability rating in excess of 10 percent at any time from the effective date of service connection, January 10, 2005, to the date the RO increased the disability rating to 20 percent, March 10, 2006.  Similarly, for all times since March 10, 2006, the Veteran has not exhibited severe enough hearing loss to meet the requirements for the assignment of a rating greater than 20 percent.  As such, the benefits sought on appeal may not be awarded on a schedular basis.

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra. 

Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

Notably, the April 2005 VA examiner specified that the Veteran's greatest difficulty comes from hearing sounds over the ringing in his ears, and that this difficulty is greater if he has been around a noisy environment.  See the April 2005 VA examiner's report, page 2.  The February 2009 VA examiner similarly noted that the Veteran has greatest difficult understanding speech in the presence of background noise.  The examiner added that the Veteran is frequently embarrassed by asking people to repeat what they are saying, and that he gets stressed when listening for cars in a parking lot.  See the February 2009 VA examiner's report, pages 1 and 3.  Most recently, the February 2012 VA examiner noted that the Veteran wears VA-issued hearing aids, and is concerned about his safety while driving.  The Veteran reported to the examiner that his hearing is "terrible" and that he relies on his wife to help interpret for him.  The Veteran added that it is very difficult for him to communicate in noisy places, such as a restaurant.  See the February 2012 VA examiner's report, page 5.  

Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has trouble hearing with background noise, is wary of driving, and requires help from hearing aids and his wife in interpreting others.  The Board however finds that these functional effects caused by the Veteran's hearing disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings of 10 percent from January 10, 2005 to March 10, 2006, and 20 percent from March 10, 2006 to the present day.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability prevents or impedes his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating greater than 10 percent prior to March 10, 2006 for a bilateral hearing loss disability is denied.

Entitlement to a disability rating in excess of 20 percent from March 10, 2006 for a bilateral hearing loss disability is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


